Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1)	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2)	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


3)	Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 describes "the two ends of the lateral sipes axially delimiting the central part of the tread".  There is no antecedent basis for "the two ends" and, as such, the scope of claim 1 is unclear.  Since claim 1 also describes "each lateral sipe opening at its first end into a circumferential sipe", it is unclear which two ends are being described by "the two ends".

	In claim 1 line 14, there is no antecedent basis for "the new state" and, as such, the scope of claim 1 is unclear.
	Claim 4 lines 3 and 4 describes "the width Lb of each edge", but is unclear what has / defines these edges. 
	In claim 7 lines 2-3, there is no antecedent basis for "the radial direction" and, as such, the scope of claim 7 is unclear.
	In claim 8 line 3, there is no antecedent basis for "the wheel" and, as such, the scope of claim 8 is unclear.
	Claim 9 describes "the end cavities are offset between the two edges of the central part".  The scope and meaning of this description is ambiguous.  What is offset with respect to what and in which direction is the offset?  Also, there is no antecedent basis for "the end cavities" and, as such, the scope of claim 9 is unclear.
	In claim 11 line 2, there is no antecedent basis for "the radial direction" and, as such, the scope of claim 11 is unclear.
4)	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Rolland et al (US 2017/0001478) in view of Lawson et al (WO 2016/054278) and Montbel et al (US 2011/0259487).
	Rolland et al discloses a pneumatic tire (e.g. tire size 445/50R22.5) having a tread comprising circumferential grooves 2, 2', circumferential sipes 41, 42 having bottom channels 51, 52 and lateral sipes 6 [FIGURE 1].  The tread has "edge parts" and a central part having a width LM equal to 40% tread width W between the edge parts.  The central part is entirely without grooves [FIGURE 1].  The edge parts do not have any transverse cuts [FIGURE 1].  The channels 51, 52 form new grooves after 70% of the wearable thickness PMU (thickness E) of material has worn away.  Thus, the sipes have a depth of 70% thickness E.  Thus, Rolland et al substantially discloses the claimed invention except for the end channels and continuous flow network.
	As to claim 1, it would have been obvious to one of ordinary skill in the art to provide Rolland et al's pneumatic tire such that the tread (FIGURES 1-2) comprises the end channels and continuous flow network as claimed since (1) Rolland et al teaches providing a channel at the bottom of the circumferential sipes, (2) Lawson et al teaches providing lateral sipes in a tire tread with end upright channels and a bottom channel [FIGURE 6], the blades for forming the sipes and channels providing strength and stiffness permitting a reduction in sipe thickness wherein the reduction in sipe thickness increases local tread stiffness for reducing tread wear and improving rolling resistance [paragraphs 22, 25] and (3) Montbel et al teaches providing a tire tread such that circumferential sipes and lateral sipes having upright channels and bottom channels 
	As to claim 8, Rolland et al discloses a tire size of 445/50R22.5 and teaches that the sipes have a spacing PM = 33 mm.  A tire having a size of 445/50R22.5 has a circumference of 3193.4 mm.  Therefore, the mean distance between two successive sipes is 1% of the perimeter (circumference) of the tire.
	As to claim 9, it would have been obvious to one of ordinary skill in the art to incline the lateral sipes in Rolland et al's FIGURE 1 tread having end channels as per the suggestion of Lawson et al with respect to the circumferential direction; end channels on one side of the tread thereby being circumferentially offset from end channels on the other side of the tread since Rolland et al teaches that the lateral channels may be inclined with respect to the circumferential direction.  See for example FIGURE 3.   
	As to claim 10, Rolland discloses a pneumatic tire having a size of 445/50R22.5.
6)	Claims 2-6 are rejected under 35 U.S.C. 103 as being unpatentable over Rolland et al (US 2017/0001478) in view of Lawson et al (WO 2016/054278) and Montbel et al (US 2011/0259487) as applied above and further in view of Kleffmann et al (US 2011/0048603).
	As to claims 2 and 4, it would have been obvious to one of ordinary skill in the art to provide Rolland et al's pneumatic tire such that the central part has a width Lc that is at least equal to 80% of the total width W of the tread [claim 2], the end channels have a cross-sectional area of between the cross-sectional area of a disc with a diameter equal to 15% of the width Lb of each edge and the cross-sectional area of a disc with a between the edge part S, which does not have grooves or sipes, and the central part.  In other words, claim 6 reads on and fails to exclude shoulder circumferential grooves.   
	As to claims 3 and 5, it would have been obvious to one of ordinary skill in the art to provide Rolland et al's pneumatic tire such that the surface void ratio of the tread in the new state is at most equal to 7% [claim 3], the volumetric void ratio of the central part in the new state is chosen to be at least equal to 6% and at most equal to 9% and the surface void ratio is at least equal to 2% and at most equal to 6% in the new state [claim 5] since Kleffmann et al teaches providing wide circumferential grooves and narrow circumferential grooves which may have a sipe width of 0.5 mm in a tire tread such that the groove volume is 1-10% gross tread volume to reduce rolling resistance.
7)	Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Rolland et al (US 2017/0001478) in view of Lawson et al (WO 2016/054278) and Montbel et al (US 2011/0259487) as applied above and further in view of Lurois (US 5,896,905).
	As to claims 7 and 11, it would have been obvious to provide Rolland et al's pneumatic tire such that the lateral sipes are inclined at angle with respect to the radial direction wherein angle is at most equal to 25 degrees (claim 7) or 0 to 10 degrees (claim 11) since Lurois teaches providing a pneumatic tire comprising a tread comprising lateral incisions (sipes) such that the lateral sipes are inclined at an angle with respect to the radial direction wherein angle is 5 to 25 degrees to improve wear life.
Remarks
8)	The remaining references are of interest.
9)	No claim is allowed.
10)	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN D MAKI whose telephone number is (571)272-1221.  The examiner can normally be reached on Monday-Friday 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Smith (Whatley) can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/STEVEN D MAKI/
Primary Examiner, Art Unit 1749
September 29, 2021